DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are withdrawn in view of applicants’ amendments to the specification.  

Drawings
The objections to the drawings are withdrawn in view of applicants’ amendments to the specification.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) and (b) rejections of claims 1-9 are withdrawn in view of applicants’ claim amendments. 

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “smooth single crystal epitaxial layer” in claim 1 is a relative term which renders the claim indefinite. The term “smooth single crystal epitaxial layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the application as originally filed clearly teach or suggest the range of values for the surface roughness that are acceptable in order to produce a “smooth single crystal epitaxial layer,” the use of the term “smooth” in claim 1 is therefore considered to be indefinite.  Stated in other words, since the metes and bounds of patent protection sought through the recitation of the word “smooth” cannot be readily ascertained, its recitation in claim 1 is considered to be indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-11 of U.S. Patent No. 8,257,491 (hereinafter “the ‘491 patent”) in view of U.S. Patent Appl. Publ. No. 2009/0206368 to Park, et al. (hereinafter “Park”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Regarding claims 1-5, claims 1-3 and 10 of the ‘491 patent recite substantially all of the limitations recited in claims 1-5 of the instant application, but do not explicitly recite a smooth single crystal epitaxial layer or that 99% or more of the smooth single crystal epitaxial layer has a rhombohedral lattice.  However, since there are only three SiGe(220) peaks which are directly aligned or are aligned with a 60° rotation to the three peaks of the sapphire substrate, substantially all of the SiGe epitaxial layer must necessarily possess a rhombohedral lattice.  Then in Figs. 1-4 and ¶¶[0025]-[0034] Park teaches a method of depositing a single crystal epitaxial SiGe layer on a crystalline c-plane sapphire substrate by sputter deposition in which growth at temperatures above 850 °C leads to the formation of a SiGe single crystal in which 99.7% of the epitaxial layer has a rhombohedral lattice.  In the last sentence in ¶[0044] Park specifically teaches that a single crystal SiGe layer with a mirror-like surface can be fabricated.  Thus, a person of ordinary skill in the art would look to the teachings of Park and would be motivated to produce the single crystal SiGe layer recited in claims 1-3 and 10 of the ‘491 with a smooth mirror-like surface (e.g., by modifying the growth conditions or performing a polishing operation) such that it is suitable for the formation of high quality electronic devices thereupon.  
Regarding claims 6-7, claims 1-4 and 10-11 of the ‘491 patent do not explicitly recite the thickness of the epitaxial layer as claimed.  However, since the growth duration determines the total deposited film thickness it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to continue the process of sputter deposition until a film having the desired thickness, including within the claimed range of 10 to 100 or more micrometers, is obtained with the motivation for doing so being to produce a SiGe layer with the thickness required for a particular application.  
Regarding claims 8-9, claims 4 and 11 of the ‘491 patent recite substantially all of the limitations recited in claims 8-9 of the instant application.  

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0206368 to Park, et al. (hereinafter “Park”). 
Regarding claim 1, Park teaches a material (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising: 
a smooth single crystal epitaxial layer on top of a crystalline substrate, the smooth single crystal epitaxial layer comprising one or more semiconductor materials (see, e.g., Figs. 1-4 and ¶¶[0025]-[0034] which teach a method of depositing a single crystal epitaxial SiGe layer on a crystalline c-plane sapphire substrate by sputter deposition; see also Figs. 2-7 and ¶¶[0035]-[0049] which teach that growth at temperatures above 850 °C leads to the formation of a SiGe single crystal; see specifically the last sentence in ¶[0044] which teaches that a single crystal SiGe layer with a mirror-like surface can be fabricated by using a uniform substrate heater without a thermal variation; alternatively, a person of ordinary skill in the art would be motivated to produce the single crystal SiGe layer with a smooth mirror-like surface (e.g., by modifying the growth conditions or performing a polishing operation) such that it is suitable for the formation of high quality electronic devices thereupon), 
wherein about 99% or more of the smooth single crystal epitaxial layer has a rhombohedral lattice and the one or more semiconductor materials are Group IV semiconductor materials (see, e.g., Figs. 2-7 and ¶¶[0035]-[0049] which teach that growth at temperatures above 850 °C leads to the formation of a SiGe single crystal in which 99.7% of the epitaxial layer has a rhombohedral lattice).  
Regarding claim 2, Park teaches that the one or more semiconductor materials are selected from the group consisting of Silicon, Germanium, Carbon, and Tin (see, e.g., ¶¶[0028]-[0034] which teach that the epitaxial layer is comprised of SiGe).  
Regarding claim 3, Park teaches that the crystalline substrate comprises a sapphire material (see, e.g., ¶¶[0028]-[0034] which teach that the crystalline substrate is comprised of single crystal c-plane sapphire).
Regarding claim 4, Park teaches that the crystalline substrate comprises one or more other triagonally structured crystalline materials (see, e.g., ¶¶[0028]-[0034] which teach that the crystalline substrate is comprised of single crystal c-plane sapphire).
Regarding claim 5, Park teaches that 99% or more of the rhombohedral lattice has the same relative orientation (see, e.g., Figs. 2-7 and ¶¶[0035]-[0049] which teach that growth at temperatures above 850 °C leads to the formation of a SiGe single crystal in which 99.7% of the epitaxial layer has a rhombohedral lattice).
Regarding claim 10, it is noted that claim 10 appears to be a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact identity of the claimed product or the prior art product cannot be determined by the Examiner.  
In this case claim 10 recites that the smooth single crystal epitaxial layer is formed in an epitaxial process occurring at a temperature below 600 °C.  However, since Figs. 2-7 and ¶¶[0035]-[0049] as well as elsewhere throughout the entirety of Park teach that SiGe growth on a sapphire substrate at temperatures above 850 °C leads to the formation of a SiGe single crystal in which 99.7% of the epitaxial layer has a rhombohedral lattice, the resulting epitaxial layer necessarily possesses the structure of the single crystal epitaxial layer as claimed.  There is nothing of record to show that growth of the SiGe layer at temperatures below 600 °C yields a SiGe single crystal epitaxial layer having a rhombohedral lattice which is different.  Accordingly, the rhombohedral SiGe single crystal layer in Figs. 2-7 and ¶¶[0035]-[0049] of Park necessarily possesses or, alternatively, would be reasonably expected to possess the same structure as the smooth single crystal epitaxial layer grown at a temperature below 600 °C as recited in claim 10. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park. 
Regarding claim 6, Park does not explicitly teach that the smooth single crystal epitaxial layer has a thickness that is 10 or more micrometers.  However, in ¶¶[0027] and elsewhere throughout the entire reference Park teaches that the SiGe epitaxial layer may be grown to the desired film thickness.  Since the growth duration determines the total deposited film thickness it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to continue the process of sputter deposition until a film having the desired thickness, including within the claimed range of 10 or more micrometers, is obtained with the motivation for doing so being to produce a SiGe layer with the thickness required for a particular application.  
Regarding claim 7, Park does not explicitly teach that the smooth single crystal epitaxial layer has a thickness that is 100 or more micrometers.  However, in ¶¶[0027] and elsewhere throughout the entire reference Park teaches that the SiGe epitaxial layer may be grown to the desired film thickness.  Since the growth duration determines the total deposited film thickness it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to continue the process of sputter deposition until a film having the desired thickness, including within the claimed range of 100 or more micrometers, is obtained with the motivation for doing so being to produce a SiGe layer with the thickness required for a particular application.  
Regarding claim 8, Park teaches that about 70% or more of the atoms of the smooth single crystal epitaxial layer are Germanium, and at least a portion of the remaining atoms are Silicon (see, e.g., ¶¶[0028]-[0034] which teach that the epitaxial layer is comprised of Si0.15Ge0.85).
Regarding claim 9, Park teaches that about 85% or more of the atoms of the smooth single crystal epitaxial layer are Germanium, and at least a portion of the remaining atoms are Silicon (see, e.g., ¶¶[0028]-[0034] which teach that the epitaxial layer is comprised of Si0.15Ge0.85).

Response to Arguments
Applicant's arguments filed April 13, 2022, have been fully considered, but they are not persuasive. 
Applicants argue that Park does not teach or suggest any methods that achieve an epitaxial layer which is a “smooth single crystal epitaxial layer on top of a crystalline substrate.”  See applicants’ 4/13/22 reply, pp. 9-11.  Applicants’ argument is noted, but is unpersuasive.  For one it is unclear how the addition of the word “smooth” distinguishes the single crystal epitaxial layer as recited in claim 1 from the single crystal SiGe layer produced in Park because the term “smooth” is relative.  Neither the specification nor the claims as originally filed teach or suggest the actual surface roughness that corresponds to a “smooth” as opposed to a “rough” surface.  Moreover, in at least the last paragraph in ¶[0044] Park specifically teaches that a single crystal SiGe layer with a mirror-like surface can be fabricated by using a uniform substrate heater without a thermal variation.  In this regard, even if the surface of the thus-produced SiGe epitaxial layer is not “smooth” to begin with, a person of ordinary skill in the art would be motivated to produce the single crystal SiGe layer with a smooth mirror-like surface by adjusting the growth conditions and/or performing a polishing operation such that it is suitable for the formation of high quality electronic devices thereupon.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also a publication to Park, et al. entitled “Rhombohedral epitaxy of cubic SiGe on trigonal c-plane sapphire,” Journal of Crystal Growth, Vol. 310, pp. 2724-31 (2008).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714